Citation Nr: 0001114	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-33 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for Persian Gulf Syndrome.  

Entitlement to service connection for residuals of 
inoculations.  

Entitlement to service connection for a right ankle 
condition.  

Entitlement to service connection for vision problems, 
including as due to undiagnosed illness.  

Entitlement to service connection for a skin condition, 
including as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1980 to May 
1995.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, in 
April 1997 which denied the claimed benefits.  That rating 
decision also addressed other claims, one of which was 
denied, but others of which were granted therein or 
subsequently.  However, the veteran has appealed only those 
issues listed above.  

The issues pertaining to service connection for residuals of 
inoculations, a right ankle condition, vision problems, and a 
skin condition will be addressed in the Remand that follows 
this decision.  


FINDING OF FACT

Persian Gulf Syndrome is not a disease entity for which VA 
disability compensation may be paid.  


CONCLUSION OF LAW

Persian Gulf Syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The veteran has claimed that he has "Persian Gulf Syndrome" 
as a result of his exposure to toxic substances in connection 
with his service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  

Neither the pertinent regulation, 38 C.F.R. § 3.317 (1999), 
nor the statute that the regulation implements, 38 U.S.C.A. 
§ 1117 (West Supp. 1999), lists "Persian Gulf Syndrome" as 
a disorder for which compensation is payable.  Moreover, to 
the extent that the term "Persian Gulf Syndrome" may 
constitute a diagnosis, it is excluded for consideration 
under the provisions of that law and regulation.  

More importantly, in adopting the regulation that sets forth 
the criteria for paying compensation for certain 
manifestations of chronic disability due to undiagnosed 
illness in veterans who had service in the Persian Gulf, the 
Secretary of the Department of Veterans Affairs stated that 

"Persian Gulf Syndrome" is not a disease entity 
currently recognized by VA or commonly accepted 
within the medical community.  VA has, in fact, 
been unable to establish a single "working 
definition," and any working definition, by its 
very nature, would not find a firm basis in the 
current scientific and medical evidence and, in our 
judgment, should not be used to establish 
entitlement under the provisions of this rule.  The 
purpose of this rule making is not to define by 
regulation what the medical community has yet to 
identify or define, but rather to establish 
criteria for paying compensation to Persian Gulf 
veterans suffering from chronic disabilities 
resulting from undiagnosed illnesses.  

60 Fed. Reg. 6660 (1995).  

Despite the fact that some examiners may have "diagnosed" 
the veteran as having "Persian Gulf Syndrome," the fact 
remains that such a "disorder" is not a disease or injury 
for which VA disability compensation may be paid under any 
applicable law or regulation.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for service connection for Persian Gulf 
Syndrome is denied.  


ORDER

The claim for service connection for Persian Gulf Syndrome is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  


REMAND

On review of the veteran's claims file, the Board notes that, 
in the claim he filed in July 1995, he stated that he had had 
a VA Persian Gulf Examination at the East Orange, New Jersey, 
VA Medical Center in June 1995.  The record does not contain 
a report of that examination, the results of which would 
likely be pertinent to the current appeal.  Those records, 
accordingly, must be obtained, because they are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam).  

Therefore, this case is REMANDED for the following additional 
actions:

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that he has had for any of the claimed 
disorders.  In particular, the RO should request 
copies of any examination the veteran had at the 
East Orange VA Medical Center in June 1995.  All 
records so received should be associated with the 
veteran's claims file.  

2.  The RO should then again consider the veteran's 
claims.  If action taken remains adverse to him, he 
and his accredited representative should be 
furnished with a supplemental statement of the case 
and should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

